Citation Nr: 1022871	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for systemic sclerosis.

2.  Entitlement to service connection for arthritis, 
including spondyloarthritis.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to an increased rating for left ankle 
fracture residuals, currently assigned a 20 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 
1987, and from October 1987 to January 1992.  In addition, he 
had subsequent periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 2007 and November 2008.  Although he initially 
requested a Board hearing, in April 2009 he appeared at an RO 
hearing held by a Decision Review Officer, and in an October 
2009 written statement, he withdrew his request for a Board 
hearing.

The initial service connection issue on appeal has been 
identified by the RO as "systemic sclerosis with 
scleroderma, spondyloarthritis."  Scleroderma is one of the 
conditions which make up systemic sclerosis, and, therefore, 
separate reference to scleroderma is not needed.  Concerning 
spondyloarthritis, the Board finds that this is a separate 
issue from systemic sclerosis.  In this regard, the majority 
of the records from 2007 to 2009 show that the Veteran has 
been diagnosed as having systemic sclerosis and arthritis, 
generally identified as osteoarthritis, as two separate 
conditions.  Moreover, the Veteran's contentions regarding 
the arthritis issue have involved joint pain, and arthritis, 
of whatever type, involves joint symptoms, whereas systemic 
sclerosis involves a myriad of bodily systems.  Accordingly, 
the Board has separated the claim into two separate issues, 
service connection for systemic sclerosis, and service 
connection for arthritis.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  

The issues of service connection for arthritis and diabetes 
mellitus, as well as an increased rating for a left ankle 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Systemic sclerosis was first shown several years after active 
duty, is unrelated to active service, and did not have its 
onset during a period of ACDUTRA.   


CONCLUSION OF LAW

Systemic sclerosis was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in March 2007 and April 2007, 
prior to the adjudication of the claim for service connection 
for systemic sclerosis with spondyloarthritis, the RO 
notified the Veteran of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  With 
respect to the duty to assist, service treatment records, 
identified private records, and VA treatment records have 
been obtained, and the Veteran specifically stated that all 
of his treatment is received at the VA facility.  A VA 
medical examination is not warranted because, as discussed 
below, there is no competent, credible evidence of service 
incurrence or aggravation as to this issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

The Veteran contends that he developed systemic sclerosis 
(also known as systemic scleroderma) while he was in service, 
and that he was discharged from the National Guard due to 
this condition.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, such as 
scleroderma, will be rebuttably presumed if manifest to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA).  38 U.S.C.A. §§ 101(22), 106(d), 1110, 
1131; 38 C.F.R. § 3.6(c), 3.303.  In a decision as to service 
connection based on a period of ACDUTRA, the primary 
distinction is that the presumptive provisions in the law, 
which require active service, do not apply to ACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  As to 
inactive duty training (INACDUTRA), service connection may be 
granted only for disability resulting from injury incurred in 
or aggravated while performing INACDUTRA, and not for 
disease.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 
1131; 38 C.F.R. § 3.6(c), (d), 3.303.  

To establish service connection, a veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship (nexus) between the current disability and the 
in-service disease or injury (or in-service aggravation). 
 Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As noted above, the Veteran had active service from February 
1983 to February 1987, and from October 1987 to January 1992.  
In addition, he had subsequent periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
while in the National Guard, which terminated when he was 
discharged effective in April 2006 because he was found to be 
medically unfit for retention.

The evidence does not show that the Veteran was treated for 
systemic sclerosis during active service.  Five years after 
his active duty ended, the medical evidence shows that the 
Veteran underwent a splenectomy in a private hospital in 
August 1997.  At that time, he had a history of over a month 
of left upper quadrant pain.  Initially he was treated for 
gastroesophageal reflux disease (GERD), but further studies 
disclosed splenomegaly and abnormal liver function studies, 
and a splenectomy was performed.  In June 2003, a letter from 
a private doctor noted that the Veteran had had idiopathic 
splenomegaly several years earlier, and the spleen had been 
removed, with benign pathlogy.  

Subsequently, the Veteran developed pains in the joints in 
the lower extremities.  In November 2005, he was noted to 
have a history of right knee pain for the past 11 months.  
The assessment was right knee pain with recurrent effusion, 
likely diagnosis of undifferentiated spondyloarthritis 
consisting of lower extremity oligoarthritis and enthesitis.  
In 2006, he was noted to have skin thickening and reflux 
disease, and skin biopsies showed likely scleroderma.  In 
December 2006, it was thought that his evolving 
symptomatology was most likely systemic sclerosis.  Systemic 
sclerosis is a systemic disorder of the connective tissue, 
while the term scleroderma, by itself, generally refers to 
the condition when involving the skin only.  See Dorland's 
Illustrated Medical Dictionary, 1668-1669 (30th ed, 2003).  

There is no lay or medical evidence that systemic sclerosis 
had its onset while the Veteran was on active duty or within 
a year thereafter, or that it had its onset during a specific 
period of ACDUTRA.  Indeed, the medical evidence shows a 
gradual development of unexplained symptoms, which were 
finally determined to be systemic sclerosis, but these 
symptoms are not shown to have begun until several years 
after his period of active service.  The Veteran believes 
that because the disease developed at the time he was in the 
National Guard, and that this disease resulted in his 
discharge from the National Guard, service connection should 
be granted.  However, while he is credible, the law does not 
support his theory; the condition must have had its onset (or 
increase in severity) during a period of ACDUTRA, in order to 
warrant service connection; mere enrollment in the National 
Guard or Reserves is insufficient.  He has not contended, nor 
does the evidence otherwise indicate, that systemic sclerosis 
had its onset during a period of ACDUTRA.  As noted above, 
while scleroderma is a chronic disease, the chronic disease 
presumption does not apply to periods of ACDUTRA or 
INACDUTRA.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim for service connection for systemic 
sclerosis.  In reaching this determination, the Board is 
mindful that all reasonable doubt is to be resolved in the 
Veteran's favor.  The preponderance of the evidence is 
against the claim, however, and the claim must be denied.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for systemic sclerosis is denied.


REMAND

As noted above, the Veteran's appeal was initially developed 
as entitlement to service connection for "systemic sclerosis 
with scleroderma, spondyloarthritis."  Scleroderma is one of 
the conditions which makes up systemic sclerosis, and, 
therefore, separate reference to scleroderma is not needed.  
Concerning spondyloarthritis, as noted in the INTRODUCTION 
above, this is a separate issue from systemic sclerosis.  On 
the other hand, due to the common symptomatology involving 
the joints, it does include osteoarthritis.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

VA treatment records show that in November 2005, the Veteran 
was noted to have a history of right knee pain for the past 
11 months.  He was active in the Reserve and continued to be 
quite physically active.  Notably, he reported a particularly 
hard run for the military in June 2005.  In July, he had 
developed his first right knee effusion.  After that the knee 
contined to be quite painful.  A magnetic resonance imaging 
(MRI) scan was negative for meniscal or ligamentous changes.  
The assessment was right knee pain with recurrent effusion, 
likely diagnosis of undifferentiated spondyloarthritis 
consiting of lower extremity oligoarthritis and enthesitis, 
although there was no evidence of inflammation.  According to 
a January 2006 letter written by a physician assistant in the 
rheumatology section of a VAMC, and who had provided the 
November 2005 treatment note, the Veteran had been reently 
diagnosed with undifferentiaed spondyloarthritis with 
symptoms of chronic bilateral knee arthritis and Achilles 
tendinopathy.  She stated that spondyloarthritis ia a rare 
rheumatologic disorder characterized by chronic arthritis and 
tendon inflammation resulting in pain and limitation of the 
joints.  This letter was submitted to the Veteran's National 
Guard office, and formed the basis for the inclusion of 
spondyloarthritis in the service records, the Veteran's 
claim, and in the identification of the issue.  

However, subsequent records do not show a diagnosis of 
spondyloarthritis.  As discussed above, in late 2006, he was 
diagnosed as having systemic sclerosis.  The majority of the 
records from 2007 to 2009 show that the Veteran has been 
diagnosed as having systemic sclerosis and arthritis, 
generally identified as osteoarthritis, as two separate 
conditions.  

In the November 2005 treatment note, the Veteran was noted to 
have a history of right knee pain for the past 11 months, but 
it was also noted that he reported a particularly hard run 
for the military in June 2005.  In July, he had devleoped his 
first right knee effusion.  After that the knee contined to 
be quite painful.  While not entirely clear, this raises the 
question of whether his right knee arthritis is related to an 
injury incurred while on training duty.  Unfortunately, the 
records dated in July and August 2005 do not clarify the 
matter.  On July 30, 2005, he was seen in the Dallas VAMC, 
with the complaint of right knee pain for 3 days, and a 
history of "torn cartilage" in an injury 7 years earlier.  
An emergency departmenta nursing assessment note, also at the 
Dallas VA facility, dated August 13, 2005, noted complaint of 
right knee pain and edema, with no injury.  However, the 
urgent care clinician note, dated that same day, reported 
that the Veteran had chronic left knee pain with effusion, 
status post arthrocentesis 3 weeks earler, with worsening 
pain over the past 4-5 days.  On August 31, 2005, he was seen 
in the Bonham VA facility, at which time he reported that he 
had been in Dallas recently when his right knee "blew out" 
on him.  On an orthopedic consult in September 2005, a 
history of spontaneous problems with the right knee starting 
earlier that year was reported.  The impression at that time 
was possible inflammatory arthritis of the right knee.  A 
history of prior arthrscopic surgery on the left knee was 
reported, and the claims file includes the report of this 
procedure, performed in February 2000 at a private hospital.  

The Veteran's hearing testimony suggests that these apparent 
discrepancies stem from difficulties in accurately 
remembering the specific time and sequence of events, rather 
than prevarication.  In the hope that given time to reflect, 
as well as to refer to any records or calendar he may have, 
the Veteran may be able to clarify these matters, he should 
be offered an opportunity to state whether he is contending 
that he has a knee disability which was caused or worsened by 
an injury sustained during a period of training duty.  If so, 
he should identify, as closely as possible, the dates 
involved.  If sufficient information is provided, his 
training status should be verified.  In addition, VA 
treatment records for the period from June 2002 to June 2005 
should be obtained.

W. Vandiver, M.D., wrote, in September 2008 that the Veteran 
arthritis in the right knee, and that this was consistent 
with injuries he stated occurred while he was on active duty 
in the 1980's.  Although not consistent with other reported 
histories, given this and the above considerations, the 
Veteran should be afforded an opportunity for an examination.  
See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 
Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

In December 2006, the Veteran was noted to have borderline 
diabetes mellitus.  He has since been treated for type II 
diabetes mellitus.  He contends that diabetes mellitus 
developed as a result of medication used to treat systemic 
sclerosis and/or arthritis.  Because the issue of service 
connection for diabetes mellitus is being remanded for 
additional development, a decision on the issue of service 
connection for diabetes mellitus must be deferred as well.  
The Board observes that service connection is not currently 
in effect for the conditions that the Veteran claims resulted 
in diabetes mellitus.  Nevertheless, he should be provided 
notice of the requirements for service connection on a 
secondary basis.  Specfically, service connection may be 
granted on a secondary basis for a disability which is 
proximately due to or the result of an established service-
connected disorder. 38 C.F.R. § 3.310(a). Secondary service 
connection may also be established for a disorder which is 
aggravated by a service- connected disability; compensation 
may be provided for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. 38 C.F.R. § 3.310(c) (2009); see 
Allen v. Brown, 8 Vet. App. 374 (1995). 

Finally, the Veteran contends that his service-connected left 
ankle disability has continued to worsen since his last 
examination, in March 2007.  At his hearing, he testified 
that he could not move the ankle from side to side at all.  
The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
notification action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) for service connection 
for diabetes mellitus on a secondary 
basis.  The notice should be sufficient to 
convey the information that service 
connection may be granted on a secondary 
basis for a disability which is 
proximately due to or the result of an 
established service-connected disorder. 38 
C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a 
disorder which is aggravated by a service-
connected disability; compensation may be 
provided for the degree of disability (but 
only that degree) over and above the 
degree of disability existing prior to the 
aggravation. 38 C.F.R. § 3.310(c) (2009); 
see Allen v. Brown, 8 Vet. App. 374 
(1995). 

2.  Obtain all VA treatment records for 
the period from June 2002 to June 2005, in 
particular, records of any complaints, 
treatment, and/or evaluation of either 
knee.  Records indicate he has been 
treated at both the Bonham VAMC and the 
Dallas VAMC.  

3.  Ask the Veteran to clarify whether he 
is claiming that a chronic knee disability 
was caused or worsened duirng active duty, 
or by a specific period of training duty, 
either during the summer of 2005, or at 
another time, and, if so, to identify, as 
psecifically as possible, the dates 
involved.

4.  If the Veteran sufficiently identifies 
a period of training duty, verify the 
Veteran's duty status at the time of any 
reported knee injury, specifically, 
whether the Veteran was on ACDUTRA or 
INACDUTRA.

5.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
the following:
*  Whether the Veteran has arthritis of 
service origin, in particular, of either 
knee, and, if so, whether such condition 
was caused or aggravated during active 
duty or during a period of ACDUTRA, or due 
to or aggravated by injury sustained 
during a period of INACDUTRA.
*  The current manifestations and severity 
of his service-connected left ankle 
fracture residuals.  All symptoms should 
be reported in detail, including complete 
range of motion studies, and commentary as 
to the presence and extent of any 
functional loss due to factors such as 
painful motion and/or repetitive motion, 
and/or incoordination.  The examiner 
should specifically state whether the 
Veteran's symptoms more closely 
approximate ankylosis, and, if so, 
describe the fixation.  

The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  It is 
essential that the examiner provides a 
complete medical rationale for any opinion 
provided.  It would be helpful if the 
physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

6.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims.  If any claim on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to 
respond, before the case is returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


